 



Exhibit 10.2
THIRD AMENDMENT TO
EMPLOYMENT AGREEMENT
     This Third Amendment to Employment Agreement (this “Amendment”), dated as
of August 20, 2007, is made and entered into by and between Input/Output, Inc.,
a Delaware corporation (hereinafter referred to as “Employer”), and Robert P.
Peebler, an individual currently residing in Harris County, Texas (hereinafter
referred to as “Employee”).
W I T N E S S E T H:
     WHEREAS, Employer and Employee entered into an Employment Agreement
effective on March 31, 2003, and amended by that certain First Amendment to
Employment Agreement dated September 6, 2006, and that certain Second Amendment
to Employment Agreement dated February 16, 2007 (the “Agreement”);
     WHEREAS, the Agreement provided for Employee to have certain rights upon
the “Change in Control” of the Company, as defined in the Agreement;
     WHEREAS, the parties desire to amend the Agreement to correct a
typographical error in a cross-reference and to clarify the effect of the
expiration of the term of the Agreement on the “Change in Control” provisions;
and
     WHEREAS, the parties further desire to amend the Agreement with the
intention of complying with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employer and Employee agree as follows:
     1. Section 2(b) of the Agreement is hereby amended by adding the following
sentence at the end of such Section:
Any incentive compensation pay or bonus so determined under any such plan will
be paid to Employee not later than March 15 of the year immediately following
the year with respect to which such bonus is based upon, calculated or
determined.
     2. Section 2(e) of the Agreement is hereby amended by adding the following
two sentences at the end of such Section:
The amount of any such reimbursement shall be payable to Employee in accordance
with Employer’s normal expense reimbursement policies. Notwithstanding the
foregoing or any provision contained in this Agreement to the contrary, (i) if
any reimbursements under this Section 2(e) are taxable to Employee, such
reimbursements shall be made no later than the end of the calendar year
following the year the expense was incurred, and (ii) the amount of
reimbursements made with respect to one calendar year shall not affect the
amount of reimbursements to be made hereunder for subsequent calendar years.

 



--------------------------------------------------------------------------------



 



     3. The last two sentences in Section 6(d) are hereby deleted in their
entirety, and substituted in lieu thereof is the following:
Except for those payments and benefits required to be made as provided by law or
pursuant to the terms of a plan, the severance payments and benefits to be paid
and provided to Employee pursuant to this Section 6(d) shall be conditioned upon
(i) Employee’s execution and delivery of a valid waiver and release of all
claims that Employee may have against Employer prior to his receiving such
payments and benefits, and (ii) such release not having been revoked within the
time, if any, required by law for the revocation of a release (the “Release
Requirements”). Such severance payments and benefits shall be paid or provided
commencing as soon as practicable after the Release Requirements are satisfied;
provided, however, that any such payments and benefits that are subject to
Section 409A of the Code shall be paid or provided beginning on the 60th day
following the Date of Termination provided that the Release Requirements have
been satisfied on or before that date, and, in the event the Release
Requirements have not been so satisfied by that date, then the severance
payments and related benefits under Section 6(d) that are subject to
Section 409A of the Code shall be forfeited and Employee shall have no further
rights to such payments.
     4. In Section 6(e) of the Agreement, the reference to “Section 6(g)” is
hereby amended to read “Section 6(f).”
     5. Section 6 of the Agreement is hereby amended to add the following new
Section 6(g), to follow Section 6(f):
     (g) Upon a Change in Control, Employer’s obligations to pay the benefits
described in Section 6(e) and the rights of the Employee to receive such
benefits (subject in each case, where applicable, to (i) Employee’s remaining
employed by Employer pursuant to Section 6(e) for the 18-month period following
such Change in Control, (ii) Employee’s having satisfied the Release
Requirements as referred to in Section 6(d) and (ii) Employer’s rights under
Section 12(e) hereof) shall be absolute and unconditional and shall not be
affected by any circumstances, including, without limitation, the expiration of
the Term of this Agreement or any set-off, counterclaim, recoupment, defense or
other right which the Employer may have against Employee.
     6. A new Section 7(j) is hereby added to the Agreement, to read in its
entirety as follows:
     (j) Notwithstanding any other provision of this Section 7, any payments to
Employee pursuant to this Section 7 shall be paid to Employee no later than
December 31 of the year following the year in which Employee remits the related
taxes to the applicable taxing authority.

2



--------------------------------------------------------------------------------



 



     7. Section 13 of the Agreement is hereby amended to add the following new
Section 13(e):
     (e) Except as otherwise expressly set forth in this Agreement, the
respective rights and obligations of the parties hereunder shall survive (i) the
expiration of the Term, (ii) any other termination of this Agreement and
(iii) the termination of Employee’s employment with Employer.
     8. A new Section 15 is hereby added to the Agreement, to read in its
entirety as follows:
     Section 15. Additional Section 409A Provisions.
     To the extent that any benefits payable under this Agreement are subject to
Section 409A of the Code, it is agreed that no party shall (i) accelerate into
the current year any amounts that would not otherwise be payable in the current
year, or (ii) defer past the current year any such payments that would otherwise
be payable in the current year. Notwithstanding any provision contained in this
Agreement to the contrary, if (a) any payment hereunder is subject to
Section 409A of the Code, (b) such payment is to be paid on account of
Employee’s separation from service (within the meaning of Section 409A of the
Code) and (iii) Employee is a “specified employee” (within the meaning of
Section 409A(a)(2)(B) of the Code), then such payment shall be delayed until the
first day of the seventh month following Employee’s separation from service (or,
if later, the date on which such payment is otherwise to be paid under this
Agreement).
     9. The Employment Agreement, as amended hereby, is in all respects
ratified, approved and confirmed.
     10. If necessary to avoid potential adverse tax consequences to the
parties, the parties agree to amend the Agreement further in conformance with
Section 409A of the Code, including the rules, regulations, and guidance of
general application issued by the Department of the Treasury under Section 409A
of the Code.
     11. The Agreement, as amended hereby, is in all respects ratified, approved
and confirmed.
     12. This Amendment may be executed in any number of counterparts, all of
which together make and shall constitute one and the same instrument and either
party may execute this Amendment by signing any such counterpart.
     13. This Amendment shall in all respects be governed by, and construed in
accordance with, the laws of the State of Texas, including all matters of
construction, validity and performance.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Amendment as of the date set forth above.

            EMPLOYER:


INPUT/OUTPUT, INC.
      By:   /s/ James M. Lapeyre, Jr.         Title: Chairman of the Board     
       

            EMPLOYEE:
      /s/ Robert P. Peebler       Robert P. Peebler             

4